Citation Nr: 1213213	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a back disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1966 and from May 1968 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

As support for his claims, the Veteran testified at a travel Board hearing at the RO in February 2012 before the undersigned acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no credible evidence of persistent or recurrent symptoms of bilateral hip disability, and there is no clinical diagnosis of a bilateral hip disorder.



CONCLUSION OF LAW

The Veteran does not have a bilateral hip disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The claimant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  

The Board finds that a letter dated in May 2009 informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, this letter also complied with Dingess by discussing the downstream disability rating and effective date elements of this claim.  

As to the issue on appeal, VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the RO obtained and associated with the record all of the Veteran's available in-service treatment records, private treatment records from Trego County Hospital, and treatment records from his local VA Medical Centers (VAMC). 

The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling VA examinations for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  Here, there is no credible evidence of persistent or recurrent symptoms of bilateral hip disability, and there is no clinical diagnosis of a bilateral hip disorder of record.  For these reasons, VA is under no obligation to obtain a nexus opinion.   Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for a Bilateral Hip Disorder

The Veteran contends he has a bilateral hip disorder due to his military service and specifically as a result of an injury sustained when he was pushed off a tank and landed on cement.  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Unfortunately, in this particular case at hand, there is no credible evidence of persistent or recurrent symptoms of bilateral hip disability, and there is no clinical diagnosis of a bilateral hip disorder of record.  A current disability is the first requirement of any service connection claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran contends that he sustained an injury to his hips in service.  The Board notes that the mere fact of an in-service hip injury is not enough.  There must be chronic disability resulting from such injury.  The Veteran has received treatment from VA medical centers dated in February 1968, from December 1969 to March 1991, and more recently from May 1997 to October 2010.  An April 1974 VA treatment record notes complaints of a left hip pain but the VA treating physician indicated this was due to a recent motor vehicle accident where the Veteran was struck by a car on the left side.  X-rays showed no evidence of a left hip fracture.  There are no other medical treatment records, including his private treatment records from Trego County Hospital, dated from December 2006 to August 2009, indicating the Veteran currently suffers from a bilateral hip disorder.  In fact an x-ray of the Veteran's right hip ordered in December 2006 was absent any relevant findings. 

The Veteran is certainly competent to proclaim having experienced relevant symptoms during and since service, indeed, even absent any contemporaneously dated medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  But his lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service, here approximately 40 years after his separation from active duty, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Kahana v. Shinseki, No. 09-3525 (U. S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical or summary rejections of lay evidence but must, instead, provide discussion of the reasons and bases for not accepting it).

Here, the Veteran's contacts with the VA and private health system are numerous spanning over decades.  Unfortunately, the Board cannot find as plausible that had the Veteran been experiencing chronic symptoms of bilateral hip pain that there would be no reflection of such complaints documented in the treatment records.  This would be inconsistent with the Veteran's behavior documented in the treatment records as when asked what particular condition ailed him he identified the particular ailment accordingly.  For example, when the Veteran was seen in September 2010 for a review of his active problems, he did not identify bilateral hip complaints.  There is the report of right hip pain in 2006 but this complaint and the complaint in 1974 (which was attributed to a post-service event) is not a showing of persistent or recurrent symptoms of bilateral hip disability.  Thus, given the absence of documented complaints when given the opportunity to make such complaints on numerous occasions which is inconsistent with the Veteran's behavior when a condition bothered him, the Board must find that there is no credible evidence of persistent or recurrent symptoms of bilateral hip disability.  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current bilateral hip disability, service connection for the claimed disorder is not warranted.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The claim of entitlement to service connection for a bilateral hip disorder is denied.  


REMAND

Before addressing the claim for service connection for a back disorder on the underlying merits, the Board finds that additional development of the evidence is required.

VA must provide a Veteran an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Concerning this claim, the Veteran claims he was pushed off a tank and landed on his back on concrete during his initial period of active duty from February 1966 to August 1966.  During the many years since his separation from service in December 1969, the Veteran's VA and private treatment records document complaints of and treatment for degenerative disc disease of the lumbar spine throughout the years.  Thus, the Veteran does have a current diagnosis of the claimed disorder, and there is lay evidence of an indication that the disability may be associated with the Veteran's service.  Accordingly, VA must afford the Veteran a VA examination with nexus opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any additional records pertaining to treatment for his lumbar spine disorder, either from VA or elsewhere (privately, etc.).  If he has, and the records are not already in the file, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for an appropriate VA examination for purposes of determining whether any low back disability is related to the Veteran's military service.  The claims file must be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or greater) that any low back disability is etiologically related to the Veteran's service.  The examiner must consider the Veteran's contentions regarding in-service events and symptoms and post-service symptoms. 

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Then readjudicate the claim for service connection in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


